Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 1 of 11 PageID #: 1991




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

  SUMMERTIME PRODUCE, LLC,        )
                                  )
                   Plaintiff,     )
                                  )
                v.                )                     No. 2:19-cv-00213-JPH-DLP
                                  )
  ATLANTIC PRODUCE EXCHANGE, LLC, )
                                  )
                   Defendant.     )

                                          O RDER

          This matter comes before the Court on the Plaintiff's Opposed Motion for

  Leave of Court to File Amended Complaint, Dkt. [41], and the Plaintiff's Opposed

  First Supplement to its Motion for Leave of Court to File Amended Complaint, Dkt.

  [63]. The motions were referred to the Undersigned for ruling.

     I.      Background

          The Plaintiff, Summertime Produce, LLC, initiated this action against the

  Defendant, Atlantic Produce Exchange, LLC, on May 6, 2019, claiming that the

  Defendant breached the parties' verbal distribution agreement. (Dkt. 1).

  Specifically, Plaintiff asserts that the Defendant failed to adequately market and

  sell the Plaintiff's watermelon stock in 2018, leading to a violation of the

  Defendant's duties under the Perishable Agricultural Commodities Act. (Id. at 3-5).

          After appearing for an initial pretrial conference on September 17, 2019, the

  parties' case management plan was approved on September 19, 2019 and set a




                                             1
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 2 of 11 PageID #: 1992




  deadline of October 7, 2019 for amending all pleadings. 1 (Dkt. 29). On December 19,

  2019, the Plaintiff filed the present motion to amend in order to add allegations

  related to the 2017 watermelon season, solidify breach of contract as its own

  distinct count, and add additional clarifying information to each count. (See Dkt.

  41). The Defendant filed a response on January 1, 2020, and the Plaintiff filed a

  reply on January 13, 2020. (Dkts. 48, 56).

         On January 23, 2020, Plaintiff filed a supplement to the motion to amend,

  requesting that additional allegations related to financial accounting of the 2018

  season, along with the accounting of the 2014-2017 seasons, be added to the

  complaint. (Dkt. 63). The Defendant filed a response in opposition to the

  supplemental request on February 12, 2020, and the Plaintiff filed a reply on March

  24, 2020. (Dkts. 83, 111). On July 22, 2020, Plaintiff filed a Notice Regarding its

  Motion to Amend Complaint stating that the Plaintiff had recently filed a separate

  lawsuit regarding the accounting for the 2014-2017 growing seasons and that the

  Plaintiff was withdrawing its request to add those allegations to the present

  complaint. (Dkt. 124).

         On September 2, 2020, Plaintiff filed a Second Notice Regarding its Motion to

  Amend Complaint reiterating its intent to withdraw any allegations related to the

  2014-2017 growing seasons and attached to the notice a proposed amended




  1Due to a typographical error, the parties' approved case management plan references a deadline of
  October 7, 2010 for amending pleadings. The year should be 2019.

                                                  2
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 3 of 11 PageID #: 1993




  complaint. (Dkt. 131). The Defendant filed a response in opposition to the Plaintiff's

  second notice on September 4, 2020. (Dkt. 132).

     II.      Legal Standard

           Generally, Rule 15 of the Federal Rules of Civil Procedure governs

  amendments of pleadings, noting that courts “should freely give leave when justice

  so requires.” Fed. R. Civ. P. 15(a)(2). This Rule, however, is somewhat restricted

  when a scheduling order has been entered. See Alioto v. Town of Libson, 651 F.3d

  715, 719 (7th Cir. 2011).

           To amend a pleading after the scheduling order deadline, the heightened

  good cause standard of Rule 16 is applied before considering whether the

  requirements of Rule 15(a)(2) are met. Alioto, 651 F.3d at 719 (citing Federal Rule

  of Civil Procedure 16(b)(4)). Rule 16’s good cause standard primarily considers the

  diligence of the party seeking the amendment to determine whether good cause has

  been established. Trustmark Ins. Co. v. General & Cologne Life Re of Am., 424 F.3d

  542, 553 (7th Cir. 2005). The diligence required to amend a pleading pursuant to

  Rule 16(b) “is not established if delay is shown and the movant provides no reason,

  or no good reason, for the delay.” Design Basics, LLC v. Kerstiens Home & Designs,

  Inc., No. 1:16-cv-726-TWP-MPB, 2018 WL 1241994, at *2 (S.D. Ind. Mar. 9, 2018)

  (citing Alioto, 651 F.3d at 719).

           “Lack of undue prejudice or surprise to the nonmoving party is insufficient to

  establish good cause under Rule 16(b).” DR Distribs., LLC v. 21 Century Smoking,

  Inc., No. 12 CV 50324, 2019 WL 556496, at *4 (N.D. Ill. Feb. 12, 2019). “Ultimately,



                                              3
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 4 of 11 PageID #: 1994




  ‘the decision to grant or deny a motion to file an amended pleading is a matter

  purely within the sound discretion of the district court.’” Id. (quoting Brunt v. Serv.

  Employees Int'l Union, 284 F.3d 715, 720 (7th Cir. 2002)).

      III.    Discussion

          On December 19, 2019, Plaintiff filed the Motion for Leave to File Amended

  Complaint, seeking to "conform its causes of action to include the 2017 growing

  season, include a cause of action for breach of contract and seek damages for

  commission forfeiture and punitive damages based on Defendant's breach of its

  fiduciary duty." 2 (Dkt. 41 at 1). In its Supplemental Motion, the Plaintiff indicates

  that the Defendant produced accounting records for the 2018 growing season on

  December 20, 2019 that failed to account for approximately $202,014.19 of revenue.

  (Dkt. 63 at 1). As such, the Plaintiff requested leave to amend "to include the

  factual allegations regarding Defendant's accounting, failure to pay what was owed

  to Plaintiff and for an accounting as to the 2014-2017 years." (Dkt. 63 at 3). Later,

  on July 22, 2020, Plaintiff filed a Notice to the Court that indicated its intent to

  withdraw the request to add accounting years 2014-2017 to this Complaint, and

  instead to only proceed with amending the Complaint with respect to the 2018

  season. (Dkt. 124 at 2-3).

          The Defendant objects to Plaintiff's original motion, arguing that granting

  leave to amend would be futile because (1) the Plaintiff was dilatory in seeking to




  2The Plaintiff clarified in its reply brief that it is not seeking to add punitive damages and that its
  inclusion in the motion was an oversight.

                                                     4
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 5 of 11 PageID #: 1995




  amend; (2) the amendment would not cure lack of proper venue; (3) the amendment

  would add multiple new factual claims near the end of discovery; and (4) the

  amendment would severely prejudice the Defendant. (See Dkt. 48). The Defendant

  further contends that the Plaintiff's supplemental motion should be denied because

  the amendment is futile, the result of undue delay, and would cause undue

  prejudice. (Dkt. 83 at 5). The Court will consider each of Plaintiff's motions in turn.

         a. First Motion to Amend Complaint

         As outlined above, because the Plaintiff's motion to amend was filed after the

  case management deadline for amending pleadings had already passed, the Court

  must first consider whether the Plaintiff satisfies the good cause standard laid out

  in Rule 16 before determining whether the Plaintiff meets the requirements for

  amending under Rule 15. The Court's primary consideration must be the diligence

  of the Plaintiff in seeking amendment.

         Here, the case management plan set a deadline of October 7, 2019 for

  amending all pleadings, and the Plaintiff moved to amend the complaint on

  December 19, 2019. The Plaintiff does not acknowledge that the pleading

  amendment deadline has already passed in its original motion, only noting that

  "[t]hrough the discovery process and further investigation, documents and

  information came to light indicating that these changes needed to be incorporated

  into its Complaint against Defendant." (Dkt. 41 at 1). After the Defendant raises the

  issue of diligence in its response brief, the Plaintiff states in its reply that there

  could be no dilatory conduct because Plaintiff's counsel had significant family



                                              5
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 6 of 11 PageID #: 1996




  emergency issues in September and October 2019 and a heavy caseload between

  October 2019 and January 2020. (Dkt. 56 at 1-2). Plaintiff provided a further reason

  for the delay: "Plaintiff realized its need to amend its pleading while it was

  preparing for depositions and preparing responses to Defendant's discovery

  requests, gathering documents, reviewing Plaintiff's document production, and

  affidavits. During this process, it became clear to Plaintiff that it needed to amend

  its pleading." (Dkt. 56 at 6).

         Beyond counsel's personal issues, the Plaintiff barely provides a reason for its

  delay, other than that information was gleaned during the discovery process that

  alerted counsel to the need to amend the complaint. This case commenced in May

  2019 and the parties convened for an initial pretrial conference on September 17,

  2019; the Plaintiff, however, did not begin sending out discovery requests or fully

  complying with the duty to provide initial disclosures until November and

  December 2019, after the deadline for amending pleadings had already passed.

  (Dkt. 48 at 14; Dkt. 48-6 at 10-11). Prior to this time, the Plaintiff had not

  attempted to schedule any depositions, while the Defendant was actively trying to

  schedule ten depositions. (Dkt. 48-6 at 8; Dkt. 48 at 14-15). Plaintiff's diligence

  argument is thin, and the Court is not persuaded.

         The Court is sympathetic to counsel's family emergency issues, and provided

  counsel with significant leeway during that time period, but a heavy caseload and

  packed schedule are not sufficient reasons to justify such a delay in seeking to

  amend. Moreover, the Court is unwilling to accept either alleged justification



                                             6
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 7 of 11 PageID #: 1997




  because although Mr. Jones filed the majority of the motions and documents from

  this case's inception through his withdrawal in February 2020, Mr. Jones was not

  the only counsel of record for the Plaintiff during the relevant time period. Mr.

  Stokes, who is presently lead and only counsel for the Plaintiff, also had an

  appearance entered for the Plaintiff and could have stepped in when Mr. Jones'

  family issues and heavy caseload became unmanageable.

        This case has been delayed several times, resulting in numerous deadline

  extensions. The extreme delay in the Court considering the requested

  amendment arose in no small part due to the parties' frequent, discovery issues

  and contention that this matter could be resolved through private mediation.

  Although the prejudice to the Defendant would be limited at this point, because

  there are no case management deadlines and no trial date, the Court's primary

  concern is the lack of diligence demonstrated by the Plaintiff and its counsel in

  seeking to amend the Complaint, especially in light of the delay in starting the

  discovery process. Without a show of diligence, the Plaintiff fails to meet Rule 16's

  good cause standard and, thus, the Plaintiff's original motion to amend the

  complaint (Dkt. 41) is denied.

        b. Plaintiff's Supplemental Motion to Amend the Complaint

        In its Supplemental Motion, the Plaintiff requested leave to amend the

  complaint to add allegations related to the financial accounting of the 2014-2018

  growing seasons. (Dkt. 63). After Plaintiff filed its Notice to the Court on July 22,

  2020, however, the Plaintiff now only seeks to add a claim related to the financial



                                             7
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 8 of 11 PageID #: 1998




  accounting of the 2018 growing season, the sole growing season presently at issue in

  this case. (Dkt. 124 at 2-3).

         The Court first looks to whether the Plaintiff has satisfied the good cause

  standard laid out in Rule 16. As outlined above, the Court's primary consideration

  is the Plaintiff's diligence in seeking amendment. In its supplemental motion, the

  Plaintiff notes that on December 20, 2019, the Defendant responded to the

  Plaintiff's discovery requests by producing financial accounting records from the

  2018 watermelon season. (Dkt. 63 at 1). After noticing a suspected discrepancy, the

  Plaintiff broached the issue with the Defendant on January 3, 2020, and discussed

  it later by email on January 20, 2020 and January 22, 2020. (Id. at 2). After

  receiving an allegedly inadequate response from the Defendant, on January 23,

  2020, the Plaintiff proceeded to file the supplemental request to amend the

  complaint to add a claim related to the Defendant's financial accounting.

         In its response, the Defendant claims that the Plaintiff was already in

  possession of the 2018 accounting records prior to the filing of this lawsuit. (Dkt. 83

  at 12-13). Thus, it would be improper to permit the Plaintiff to add the additional

  claim when the information necessary to do so had been in its possession more than

  a year prior to the filing of the supplemental motion. (Id). In this case no evidence

  has been put before the Court that demonstrates the Plaintiff was in possession of

  the 2018 accounting records before December 20, 2019. The only evidence is

  Defendant's bare assertion; that, however, is not enough.




                                             8
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 9 of 11 PageID #: 1999




         As of right now, the documented evidence shows that the Plaintiff received

  the 2018 accounting records on December 20, 2019, discussed potential issues with

  that production for the next month, and filed the supplemental motion to amend on

  January 23, 2020. At most, the Plaintiff took one month to consider the information,

  discuss the issue with the Defendant, and weigh its options. At this stage of the

  proceedings with the information presently before it, the Court concludes that the

  Plaintiff was diligent in seeking an amendment of the complaint with respect to the

  2018 financial accounting records. Accordingly, the Plaintiff has established good

  cause to amend the complaint. With good cause established, the Court next turns to

  the Defendant's objections to the proposed amendment: futility and undue delay. 3

  (Dkt. 83 at 5). The Court will address each of Defendant's objections in turn.

         i.      Futility

         The Defendant argues that the Plaintiff's supplemental motion to amend is

  futile for two 4 reasons. First, the Defendant maintains that the original Complaint

  and the proposed amended complaint should be dismissed for lack of personal

  jurisdiction and improper venue. (Dkt. 83 at 6). The Plaintiff does not address this

  argument directly in its reply brief. After the supplemental motion was fully

  briefed, on May 14, 2020 the Court ruled on the Defendant's Motion to Dismiss and

  concluded that the Plaintiff met its burden to demonstrate that this venue is proper


  3 The Defendant made an additional argument related to undue prejudice, but that argument only
  addresses the addition of the 2014-2017 seasons. Because the Plaintiff withdrew its request to add
  claims related to the 2014-2017 growing seasons, the Defendant's undue prejudice argument is moot.
  4 The Defendant lists three reasons for the proposed amendment's futility, but the third reason only

  discusses why the 2014-2017 accounting records would be futile. Since the Plaintiff withdrew its
  request to add those claims, the Defendant's argument is moot.

                                                   9
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 10 of 11 PageID #: 2000




   and made the prima facie showing that this Court has personal jurisdiction over the

   Defendant. (Dkt. 115). The proposed amended complaint does not alter the

   allegations regarding jurisdiction and venue, a fact acknowledged by the Defendant

   in its brief. (Dkt. 83 at 8). As such, the Court finds that the proposed amendment

   would not be futile, insofar as this Court has already concluded that venue and

   jurisdiction are proper.

         Secondly, the Defendant claims that there are no missing or unaccounted for

   funds in the 2018 season and, therefore, the proposed claim is without merit. (Dkt.

   83 at 6). The Defendant provides minimal information on this point other than to

   say that the Defendant explained the accounting records to the Plaintiff and that

   Plaintiff simply misunderstands the situation. No other information has been

   provided to the Court on this issue; moreover, whether the Plaintiff can prove the

   allegation of missing or unaccounted for funds is for the discovery process to

   determine, not the Court at this stage of the proceedings. Therefore, the Court

   concludes that the Plaintiff's proposed amendment is not futile.

         ii.    Undue Delay

         The Defendant next argues that the Plaintiff unduly delayed filing the

   supplemental motion and, therefore, should not be permitted to amend its

   complaint. This argument is largely similar to the diligence analysis the Court just

   conducted. Unlike the situation with the Plaintiff's first motion to amend the

   complaint, the Plaintiff acted quickly to discuss the perceived discrepancies with

   Defendant's counsel in early January 2020 and, after failing to come to an



                                            10
Case 2:19-cv-00213-JPH-DLP Document 133 Filed 09/08/20 Page 11 of 11 PageID #: 2001




   agreement, moved to amend the complaint by the end of January 2020. The

   Plaintiff cannot be said to have unduly delayed in seeking to amend the complaint.

   Instead, the Court finds that the Plaintiff acted diligently. Accordingly, the

   Defendant's objections to the Plaintiff's supplemental motion to amend are

   overruled, and the Court finds good cause to grant the Plaintiff's request to amend

   to add a claim related to the 2018 accounting records.

      IV.    Conclusion

         For the foregoing reasons, the Court hereby DENIES the Plaintiff's Opposed

   Motion for Leave of Court to File Amended Complaint, Dkt. [41]. The Plaintiff's

   Opposed First Supplement to its Motion for Leave of Court to File Amended

   Complaint, Dkt. [63], is GRANTED IN PART. Consistent with this opinion, the

   Plaintiff shall file an Amended Complaint within three (3) days of this order.

         So ORDERED.


         Date: 9/8/2020




   Distribution:
   Service will be made electronically
   on all ECF-registered counsel of record via
   email generated by the Court’s ECF system.



                                             11
